Case 1:20-cv-22162-JEM Document 17 Entered on FLSD Docket 09/30/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                     Case No. 1:20-cv-22162-JEM

  JULIO LEE HERNANDEZ,

           Plaintiﬀ/Counter-Defendant,

  vs.

  GALENOS MEDICAL CENTER CORP.,
  and MARIA C. ELOY,

        Defendants/Counter-Plaintiﬀs.
  ___________________________________/

           DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF CLAIM

           Defendants Galenos Medical Center Corp. and Maria C. Eloy, by their undersigned counsel

  and pursuant to the Court’s Notice of Court Practices in FLSA Cases of September 2, 2020, hereby

  ﬁle their Response to Plaintiﬀ Julio Lee Hernandez’s Statement of Claim, and state as follows:

        I. Total Amount of Alleged Unpaid Wages:

           A. OVERTIME:

           a. Total amount of alleged half-time unpaid O/T wages: zero.

           b. Calculation of wages: as described in the chart below, Plaintiﬀ was overpaid by at least

              $2,282.44. [us, there is no overtime owed to Plaintiﬀ.1

            Pay Period       Rate OT Prepaid OT Worked Diﬀerence Overpayment
        11/23/18 - 12/06/18           9         0.50      8.50        $140.25
                            $16.50
        01/19/19 - 02/01/19           5           4         1          $16.50

  1
    It is important to note that even assuming that there was unpaid overtime, Plaintiff bases his
  calculation on a $12.5 an hour rate. However, Plaintiff was not paid $12.5 an hour during the entire
  period he worked from Defendant. From 11/16/18 to 3/29/19, Plaintiff had a rate of $11 an hour.
  From 3/30/19 to 1/3/2020, Plaintiff had a rate of $12 an hour. Only starting on 2/7/2020 until
  4/24/2020, Plaintiff had a rate of $12.50 an hour, as stated in Plaintiff’s Statement of Claim. [D.E.
  15].


                                                                                                     1
Case 1:20-cv-22162-JEM Document 17 Entered on FLSD Docket 09/30/2020 Page 2 of 7



      02/16/19 - 03/01/19                   5                  0         5               $82.50
      03/02/19 - 03/15/19                   5                  0         5               $82.50
      03/16/19 - 03/29/19                   5                  0         5               $82.50
      03/30/19 - 04/12/19                   5                  0         5               $90.00
      04/13/19 - 04/26/19                   5                  0         5               $90.00
      04/27/19 - 05/10/19                   5                  0         5               $90.00
      05/11/19 - 05/24/19                   5                0.25      4.75              $85.50
      05/25/19 - 06/07/19                   5                  0         5               $90.00
      06/08/19 - 06/21/19                   5                  0         5               $90.00
      06/22/19 - 07/05/19                   5                  0         5               $90.00
      07/06/19 - 07/19/19                   5                0.75      4.25              $76.50
      07/20/19 - 08/02/19                   5                1.25      3.75              $67.50
      08/03/19 - 08/16/19  $18              5                1.25      3.75              $67.50
      08/17/19 - 08/30/19                   5                  0         5               $90.00
      08/31/19 - 09/13/19                   4                  1         3               $54.00
      09/14/19 - 09/27/19                   5                  0         5               $90.00
      09/28/19 - 10/11/19                   5                  0         5               $90.00
      10/12/19 - 10/25/19                   5                  0         5               $90.00
      10/26/19 - 11/08/19                   5                  0         5               $90.00
      11/09/19 - 11/22/19                   5                  0         5               $90.00
      11/23/19 - 12/06/19                   5                  0         5               $90.00
      12/07/19 - 12/20/19                   5                  0         5               $90.00
      01/18/20 - 01/31/20                   5                  0         5               $93.75
      02/15/20 - 02/28/20 $18.75            5                  0         5               $93.75
      02/29/20 - 03/13/20                   5                0.75      4.25              $79.69

         B. LOST WAGES:

         Defendant denies that Plaintiﬀ is entitled to any lost wages, based on retaliation or

  otherwise, as stated in Defendant’s Amended Answer and Counterclaim [D.E. 9].

         C. Attorney’s Fees and Costs:

         Because there was not any unpaid wage to Plaintiﬀ and Plaintiﬀ is not entitled to lost wages

  based on any retaliation claim, Plaintiﬀ is not entitled to Attorney’s fees and cost. For the same

  reasons, Plaintiﬀ is not entitled to liquidated damages.




                                                                                                   2
Case 1:20-cv-22162-JEM Document 17 Entered on FLSD Docket 09/30/2020 Page 3 of 7



     II. DEFENSES

         1.      Plaintiﬀ’s claims are barred because he has sued the wrong parties. Defendants did

  not cause the alleged harm, if any, to Plaintiﬀ. [erefore, Plaintiﬀ is not entitled to any relief from

  the named Defendants.

         2.      Plaintiﬀ’s claims and each and every claim for relief is barred by the applicable

  statute of limitations. 29 U.S.C. §255(a) bars Plaintiﬀ from seeking damages more than two years

  prior to the ﬁling of this lawsuit, as any alleged violation by Defendants was not willful.

         3.      Plaintiﬀ did not work in excess of 40 hours per week. In any instance in which

  Plaintiﬀ was at the workplace, or away from the workplace, in excess of 40 hours per week, he did

  so for personal reasons and, therefore, no compensation is due nor any calculation of work hours

  necessary or appropriate or legally required for time spent engaging in such personal pursuits.

         4.      Plaintiﬀ’s claims are barred to the extent Plaintiﬀ is claiming overtime work for

  work done at home or otherwise away from his place of work, as such work was not done with

  permission, consent, or knowledge of Defendants.

         5.      Plaintiﬀ is not entitled to compensation for “preliminary or postliminary activities,”

  in accordance with the Portal-to-Portal Act, 29 U.S.C. §254.

         6.      Any alleged overtime by Plaintiﬀ spent on the job in excess of Plaintiﬀ’s work week

  was de minimis, as deﬁned under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §207(a)(1),

  and therefore, Plaintiﬀ is not entitled to compensation.

         7.      Plaintiﬀ’s claims for damages are barred by the doctrine of laches because Plaintiﬀ

  continued to work without any extra compensation for the alleged overtime hours worked and

  continued to do so until the conclusion of his employment without asserting, claiming, or otherwise

  bringing to the attention of Defendants his claimed entitlement to overtime compensation.




                                                                                                      3
Case 1:20-cv-22162-JEM Document 17 Entered on FLSD Docket 09/30/2020 Page 4 of 7



         8.      Plaintiﬀ’s claims are barred by the doctrines of estoppel and/or estoppel by silence

  because Plaintiﬀ failed to accurately report hours allegedly worked and/or Defendants were

  unaware that Plaintiﬀ worked the hours claimed.

         9.      Plaintiﬀ failed to mitigate his damages by acts which include: (1) failure to advise

  Defendants that he was, as alleged in the Complaint, working in excess of 40 hours per week; (2)

  failure to advise of any objection to working in excess of 40 hours per week; (3) failure to advise

  Defendants of any practice, policy, or procedure he believed or perceived as being in violation of

  his legal rights; (4) failure to advise Defendant that his compensation for any given work week

  was inaccurate, or otherwise not full and complete compensation; and (5) failure to seek similar

  employment after leaving his employment with Defendants; and therefore, Plaintiﬀ cannot recover

  against Defendants and/or any recovery should be proportionately reduced as a result of his failure

  to mitigate damages.

         10.     Even if Plaintiﬀ was not compensated for overtime, Defendants did not willfully

  violate the FLSA. Defendants acted in good faith reliance upon, and in conformity with, oﬃcial

  written administrative recommendations, rulings, approvals, administrative interpretations,

  practices, and/or enforcement policies and procedures of the United States Department of Labor,

  and in fact, possessed a reasonable, good faith belief that any acts or omissions were not in

  violation of the FLSA. [erefore, any relief is barred, in whole or in part.

         11.     To the extent Plaintiﬀ seeks compensation in this action for anything other than

  compensable working time, including but not limited to, time spent on leave, vacation, sick leave,

  on break, or any other time that was not spent predominately for Defendants’ beneﬁt, Plaintiﬀ is

  estopped/barred from claiming such compensation; alternatively, in the event Plaintiﬀ is found to




                                                                                                   4
Case 1:20-cv-22162-JEM Document 17 Entered on FLSD Docket 09/30/2020 Page 5 of 7



  be entitled to overtime compensation or any other form of compensation, any such award must be

  reduced and set-oﬀ from time spent not working or for time that is otherwise non-compensable.

         12.     Plaintiﬀ is not entitled to liquidated damages, even if he can prove a violation of

  the law, because any acts or omissions giving rise to Plaintiﬀ’s claims were undertaken or made

  in good faith, and Defendants had reasonable grounds for believing that their actions or omissions

  did not violate the law.

         13.     Defendants acted with a lawful, legitimate, non-retaliatory motivation with respect

  to Plaintiﬀ’s employment and termination of employment. Defendants assert the alleged action(s)

  of which Plaintiﬀ complains, if any, would have been taken for lawful reasons independent of any

  alleged wrongful motivation, if any. Speciﬁcally, Plaintiﬀ’s termination was due to a reduction in

  personnel that was necessary as a result of the COVID-19 pandemic and the subsequent decrease

  in business activity.

  Dated: September 30, 2020

                                               Respectfully submitted,

                                               Eduardo A. Maura
                                               Eduardo A. Maura (Fla. Bar 91303)
                                               eduardo@ayalalawpa.com
                                               Luis F. Quesada (Fla. Bar 1010305)
                                               lquesada@ayalalawpa.com
                                               Ayala Law, P.A.
                                               1390 Brickell Ave, Ste 335
                                               Miami, FL 33131
                                               Telephone: 305-570-2208
                                               Attorneys for Defendants




                                                                                                  5
Case 1:20-cv-22162-JEM Document 17 Entered on FLSD Docket 09/30/2020 Page 6 of 7




                                  CERTIFICATE OF SERVICE

  I hereby certify that on September 30, 2020, I electronically ﬁled the foregoing document with the
  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
  day on all counsel of record identiﬁed on the Service List in the manner speciﬁed, either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive electronically Notices of
  Electronic Filing.

                                               Eduardo A. Maura
                                               Eduardo A. Maura (Fla. Bar 91303)
                                               eduardo@ayalalawpa.com
                                               Ayala Law, P.A.
                                               1390 Brickell Ave, Ste 335
                                               Miami, FL 33131
                                               Telephone: 305-570-2208
                                               Attorneys for Defendants




                                                                                                  6
Case 1:20-cv-22162-JEM Document 17 Entered on FLSD Docket 09/30/2020 Page 7 of 7




                                      SERVICE LIST

  Zandro E. Palma, Esq.
  Ue Law Oﬃces of Zandro E. Palma, P.A.
  3100 S Dixie Hwy, Ste 202
  Miami, FL 33133
  Telephone: (305) 446-1500
  Facsimile: (305) 446-1502
  zep@thepalmalawgroup.com
  Attorney for Plaintiﬀ


  Eduardo A. Maura, Esq.
  Luis F. Quesada Machado, Esq.
  Ayala Law, P.A.
  1390 Brickell Ave, Ste 335
  Miami, FL 33131
  Telephone: (305) 570-2208
  eayala@ayalalawpa.com
  Attorneys for Defendants


  Richard D. Tuschman, Esq.
  Richard D. Tuschman, P.A.
  8551 W Sunrise Blvd, Ste 303
  Plantation, FL 33322
  Telephone: (954) 369-1050
  Facsimile: (954) 380-8938
  rtuschman@gtemploymentlawyers.com
  assistant@gtemploymentlawyers.com
  Attorney for Defendants




                                                                            7
